                                                                             CLERKS OFFICE U.S.DIST.GOUR7
                                                                                 AT CHARLOU ESVILE,VA
                                                                                         FILED
                            UNITED STATES DISTRICT COIJRT                           RA2 12 2222        ' '
                            W ESTERN D ISTRICT OF VIRGINIA                        J LI .D DLEX CLEF
                                                                                                  RK
                                    CHARLOITESVILLE D IVISION                    BY'
                                                                                       E     C .
                                                                                               -Fi:
                                                                                                  4
  GREGORY D .SOBIN ,
                                                     CASEN O.3:18-cv-00093
                                      Plaintf
                                                     M EM ORAN DU M OPW ION
  N AN CY K .M CH EN RY,
                                                     JUDGEN ORMAN K.M OON
                                      Defendant.


          This m atterisbefore the Cotu'
                                       ton DefendantN ançy M cH enry'sm otion to digm iss,filed

on N ovem ber5,2019.Dltt.37.Upon the Court'sreview ofPlaintiffGregory D .Sobih'snm ended

com plaint and exhibits,Dkt.34,D efendant's m otion and m em orandtlm in support,D kt.37-1,

Plaintiff's response,Gled on D ecem ber 12,2019,Dkt.41, and Plaintiff's later subm ission of

affidavits,filed on D ecem ber16,.2019'
                                      , Dkt.43.Fort
                                                  hefollow ing reasons,theCourtw illdeny the

m otion to dism iss.The Courtw illalso order Plaintiffto refile his nm ended com plaintstdpped of

orredacting m alicious language concerning D efendantw ithin thirty days.

                                            Backaround
                                                      '
                             .                                                           .
      '
          Tlzisisnottheflrstlaw suitPlaintiffhasfiled in thisCourt,proceeding pro se ànd in form a

pauperis,in which Plaintiffhassoughtto receivehisalleged inhedtance from h'
                                                                          isdeceased father.

ltthethird such law suit.

          In Septem ber 2017,Plaintifr filed his flrstcom plaintagainstD efendantin this Court,in

wllich he alleged thathew asentitled to halfthe assetsin hisfather'swilland living trust,and that

D efendant,executorofhisfather's estate,w aspreventing him from receiving his inhedtance and

llidmoneythatwasrightlylzis.SeeDkt 2at5-7,Sobinv.McHenry eta1.,No.3:17-cv-67(W .D.

                                                 1
Va.Sept.15,2017).W hilePlaintiffsuedonthewillandlivingtrust,hedidnotattachthem orany
other exhibits.Because Plaintiff sought to have this Court adm inister his father's estate- to

<tobtain the w ill,determ ine itsterm s,and issue an orderaccordingly to com pelpaym entoutofthe

assets of the estate''- this Court determ ined thatPlaintiffs com plaint fellw ithin the Gçprobate

exception',toibderaljurisdiction.seeolct.9at2-5,No.3:17-cv-67;seealsouarshallv.uarshall,
547U.S.293,311-12(2006)(t<(T)heprobateexceptionreservestostateprobatecourtstheprobate
oramm lm entofaw illandtheadm inistration ofa decedent'sestate;italsoprecludesfederalcourts

from endeavoringtodisposeofpropertythatisinthecustody ofa stateprobatecouit''l.This
Courtdismissed thelawsuitwithout.prejudiceforlack ofsubjectmatterjurisdiction.Dkt.10,
.                                                                 .
                                                                      '



N o.3:17-cv-67.'

       ln Apdl2018,PlaintifffiledasecondcomplaintagainstDefendant.SeeDZ.2,Sobin v.
McHenry,No.3:18-cv-24(W .D.Va.Apr.5,2017).Again,Plaintiffallegedthatastheexecutorof
hisfather'sestate,Defendantwasimproperlyadmipisteringtheestateandwithholbinginformation
from him .Plaintiff s allegations in his second com plaintw ere m aterially sim ilarto those in the

flrst; and the will or tnlst docum ents w ere not provided. This Courtheld that EEplaintiff has

Previously asserted thesnmeclaimsbeforethisCourt,wllichweredismissed withoutprejuèice
duetoalackofsubjectmatterjurisdiction.''Dld.3at1-2,No.3:18-cw24.ThisCourtEEriiterateldl
that itdoes not have subjectmktterjurisdiction over Plaintiffs claims under the Gprobate
exception'tofederaljurisdiction,''and dismissedthecaseasfrivolousforlack ofsubjectmatter
jurisdiction.Id.at1-2.                                        l
       In October2018,Plaintifffiled a thigd com plaintagainstDefendant,and thisCourtgranted

Plaintiff sapplication to proceed in form a pauperis.See Dkt.1-3.In Septem ber2019,M agistrate

Judge Hoppe issued an order v anting Plaintiff leave to nm end his com plaint.In October2019,


                                                2
Plaintifffiled hisam ended com plaint.Dkt 34.U rllilce the earlier two cases,Plaintiffattaéhed to
                              .                                        '
     ,



hisnm ended complaintthedeclaration oftrustofhis father,Donald Sobin,dated A ugust27,2010.

Dld.34-1(Ex.A).Plaintiffattachedotherexhibits,including,amongotherthings,whatappearto
becom m unicationsbetween hispliorlaw yeracting on hisbehalfand D efendant,D kt 34-1at23-

30(Ex.B),acomplaintPlaintifffiledinstatecourtinIllinoisagainstanauctionhouse,Dkt34-2
at1(Ex.D),andacease-and-desistorderfrom PlaintifpscorrectionalfacilitydatedJuly20,2018,
'

directinghim nottohaveanyfurthercorrespondencewithDefendant,Dtt.34-2at39(Ex.J).
         In N ovember 2019,D efendantfiled a m otion to dism iss Plaintiff's am ended com plaint.

Dkt 37.D efendantargued thatthisùase like the priortwo casesfellw itlzin theprobate exception

andshouldbedismissedforlackofsubjectmatterjtuisdiction.Dld.37-1at1-2.Defendantalso
    gtzedthatPlaintiffsclaimsshouldbedismissedonthebasisthqttheactionismalicious,pursuant

to28U.S.C.j1915(e)(2)(B)(i).Dld.37-1at2-4.DefendantcitesaçGconstantbarrageoflawsuits''
Plaintiffhayinitia'ted thatdirectly orindirectly relateto thism atter,statihg thatthere arenum erous

statecourtactionsinIllinoisagainstpurcàasersofpersonalpropertyfrom hisfather'sestate,and
noting the correctionalfacility'sceaséand desistordervis-à-visD efendant.Dld.37-1at3-4.Thus,

D efendantasksthatPlaintiffbeççbarred forlife from filing any lawsuitorcivilaction in thisCourt''

w ithouttirstreceiving perm ission 9om the Court.Id.at5.

         In Decem ber2019,Plaintifftiled alengthy response.Dkt.41.Plaintiff also m oved foran
                        .
                                                                                                   '
                             .                    .



extension oftim e to 5lethe response,w hich Judge Hoppegranted and theresponsetoD efendant's

m otion to dism issw as deem ed tim ely filed.D kt.41,42.D efendantdid notfile a reply in further

supportbfherm otion to dism iss.Theniotion to dism issisripe fordisposition.
          .
                                     Standard ofReview

       Under28U.S.C.j1915(e),whichgovemsinformapaùperisproceedings,theCourthasa
mandatorydutyto screen initialflings.SeekrilineCo.S.A.v.Johnson,440 F.3d 648,656-57

(4th Cir.2006);Micha v.Charleston Cy ,434 F.3d 725,728 (4th Cin 2006) (stating that
28U.S.C.j 1915(e)governsinformapauperisproceedings).ThecourtshalldismissacaseGGat
any tim e''ifthe courtdetenminesthatthe com plaintRisfrivolousorm alicious''orçifailsto state a

claim onwhichreliefmaybegranted-''28U.S.C.j 1915(e)(2)(B)(i),(ii).
       A motionto dismisspursuanttoRule 12(b)(1)orRule 12(h)(3)oftheFederalRulesof
CivilProcedure teststhe cottrt's subjectmatterjudsdiction.çç-l-heplaintiffhasthr burden of
proving thatsubjectmatterjudsdiction exists,''Evansv.B..
                                                       PLPerldns Co.,166F.3d 642,647
(4thCir.1l99),andCEthefactsprovidingthecourtjurisdiction
                                                       'mustbeaffirmativelyallegedinthe
complaint,''Pinkley,Inc.v.City ofFrederick,191F.3d394,399 (4thCir.1999).Federalcourts
arecourtsoflimitedjurisdiction;theypossessonlythepowersauthorizedbytheConstitm ionand
statute.Kokkonen v. Guardian L# 'Ins. Co.of Am.,511 U.S.375,377 (1994).Diversity
jurisdictionexistsG<wherethematterincontroversyexceedsthesllm orvalueof$75,000,exclusive
ofinterestand costs,àndisbetween citizensofdifferentStates.''28U.S.C.j1332.Gdplaintiffs
mustaffirmativelypleadthejurisdictionofthefederalcoult''Dracosv.HellenicLines,Ltd.,76l
F.2d348,350(4thCir.1985).
                                           Analvsis

       1.     Probate Exception

       D efendantfirstarguesthattllis action,like the eadiercases,should be dism issed because

Plaintifffailed to allegè factsthatsupportthisCourt'sexercise ofsubjectmatt>rjurisdiction.
Dltt.37 at1;Dkt.37-1 at'1-2.Defendantarguesthatthisaction sim ilarly fallsw ithin the GEprobate


                                              4
    exception''tojurisdiction,andthatPlaintiœ sEtrequestsforreliefalltlow from administrationof
    hisfather'sestate,including,anaccounting ...anorderthatDefendantfollow the <lnstructions'of
    his deceased farther regarding personal property''housed in a storage unit,çEan order thatthe

    Defendantrettlrn al1item sbequeathedto him ,''and G'an orderthataTrusteebeappointed toprotect
'
    PlaintiffsGlarge inheritance.'''Dkt 37-1 at1-2.ThisCourtdisap ees.Atthisstageoftlze case on
                                                                .




    a m otion to dism iss and on this lim ited record,the Courtm ustconclude thatPlaintiff'sclaim sdo

    notfallwithin the probate exception.

           WhilefederalcourtshaveatGvirtuallyunflaggingobligation...toexercisethejurisdiction
    giventhem,''Ankenbrandtv.Richards,504U.S.689,705(1992),one<çnarrow''judicially-drawn
    exceptiontothatruleistheGt
                             probateexception,''LeeGraham Shopping Ctr.v.EstateofKirsch,
    777 F.3d 678,681(4th Cir.2015)(quoting Marshall,547 U.S.at305).1AfterMarshall,the
    probate exception Ctapplies only ifa case actually requires a federalcourtto perform one ofthe

    acts specifically enum erated in M arshall:to probate a w ill, to annul a w ill, to adm inister a

    decedent'sestate;orto dispose ofproperty in thecustody ofa stateprobatecourt.''Estateof
    K irsch,777 F.3d at681.

           Takingthose in turn,Plaintiffdoesnotask thisCourteitherççto probate aw ill''orççto annul

    a w ill.''Indekd,Plaintiff s claim s in this case- although adm ittedly difticultto discern--differ

    9om those in theprior cases in thatthey focus exclusively on hisfather's intervivostrustzSee,


           1TheFourthCircuitalsonotedthatthe(CloqthercircuitshavealsorecognizedtbatM arshall
    sharplycurtailedthescopeoftheprobateexception.''EstateofKirsch,777F.3dat681n.3.
           2 Indeed, in the tirstcase PlaintiffbroughtâgainstD efendant,thisCourtnoted thatissues
    relating to thewillwere cehtralin thatcase anb broughtitwithin the ambitoftheptobation
    exception.See Dld.9 at4,No.3:17-cv-67 (This (caselismarkedly differentfrom Estateof
    Kirsch,where the courtdealtonly w ith a trustand nota will.In thiscase,the Courtw ould haveto
    obtain thewill,determineitsterms,andissuean orderaccordinglytocompelgayzyentoutofthe
    assets of the estate.The probate exception precludes this Courtfrom exercism g Jm isdiction to
    can'youtaroleclearlyreservedfortheprobatecourts.''l.
                                                    5
c.g.,Dkt.34!6(allegingDefendantdeprivedhim ofhisiqheritancedueunderDonaldW .Sobin's
declaration oftrust,madeon August27,2010);id.! 11 (allegingthatPlaintiffisabeneficiary
underthedeclaration oftrust);id.!12 (stating thattmderthedeclaration oftrust,itsproceeds
would bedivided inGttwö equalshares''betweenPlaintiffand Defendant).And here,unlikethe
priorcasesbefore thisCourt,Plaintiffhasattached a copy ofhisfather'sdeclaration oftrustdated

August27,2010,w hich provides,am ong otherthings,thatthenetproceedsofhistrustafterdertain

gifts were distributed çtshallbe divided in tw o equalshares,one each ofN ancy K .M cHenry and

GregoryD.Sobin.''Dkt.34-1at4(!9).3
       The Fourth Circuithasfotmd a m aterialdistinction thata com plaintollly asks a courtto

intem retthe term s ofa trustratherthan a will,in determ ining thatthe probate exception did not

apply.EstateofKirsch,777F.3dqt681.Indeed,evenwhereanintervivostnlstttser'velslasthe
functionalequivalentofa will,the application oftheprobate exception to such trustsw ould m ark

anunwarrantedexpansionoftheexception.''Oliverv.Hines,943F.Supp.2d634,638(E.D.Va.
2013)(Ellis,J.).
       The focqs ofPlaintiff's allegations on hisfather'sdeclaration oftrustfurtherdem onstrate

thathis claim s are notasking this Court(çto adm inistera decedent'sestate,''as contem plated by

Marshall.AstheFifthCircuithasexplained,ttlaqssetsplacedinanintervivostrustgenerallyavoid
probate,since such assets are owned by the trust,notthe decedent,and therefore are notpartof

thedecedent'sestate.''Curtisv.Brunsting,704F.3d406,409-10(5thCir.2013);seealsoOliver,
943F.Supp.2dat648(snme).Accordingly,GEbecausetheassetsinalivingorintervivostrustare
notproperty ofthe estate atthe tim e ofthe decedent's death ...the trustisnot in the custody of



       3 To be sure, there are other#rovisions in Donald Sobin'sdeclaration oftiustthat
Defendantmightargueultimatelysupportjudgmentinherfavor,butatthisstageDefendanthas
notm ade any such argum ent.
the probate court and as such tlze probate exception is inapplicable to disputes concerning

adm inistration ofthetrust-''Curtis,704 F.3d at410;see also W ellin v. Wellin,N o.2:14-cv-4067,
2015WL 628071, at*5(D.S.C.Febk12,2015)(E(Following#.
                                                   /arshall,ltow'ever,itisclearthatthe
                                                            .




probateexceptipndoesnotapplytocasesinvolving an Eintervivosqtrustbecausethosecasesdo
notseektoprobateawilloradministeranestate.'').
       Finally,the Courtcannotsay thatthe relief thatPlaintiff seeks,which includes,nm ong

otherthings,interpretingthedeclarationoftnlst,Dkt.34at31(!1);seekinganaccountingofthé
proceedsinthetrust,id.(!!2,12);rulingthatDefendantcommittedE<abreachoffiduciaryduty,''
id.(!3);an Etequalshare''oftheproceedsofthetrust,id.at32 (!5);thereturn ofPlaintiffs
propertywllichheallegeswasbeingstoredforhim inboxes,id.at323(!5),willinterferewith
theadministrationbfassetsin thecustody ofastateprobatecourt.EstateofKirsch,777F.3d at
681;Pottsv.Potts,No.13-cv-1986,2014R 4060031,at*5(D.Md.Aug.13,2014)(holding
that plaintiffs claim s for E<the return of his Crightful share ,
                                                                of' property and Trust assets, an
accounting, and m onetary d'
                           am ages .. . do not fallwithin the probate exception.'
                                         .                                      ).lndeed,
Defendanthas notaddressed in her subm ission whether there are any state probate proceedings

thatwouldhavecustodyofthepropertyatissueinthiscase.XsPlaintiffsclaimsdonotrequire
theCourtloperform any oftheactsspecificallyarticulated inM arshall,theCourtconcludesthat

Plaintiff'sclaim sdo notfallw ithin the probateexception.

       PlaintiffhaspleadedthatthisCourthassubjectmatterjmisdictionovertheclaims,namely,
thattheCourtpossessesdiversityjmisdiction.See28U.S.C.j1332.Plaintiffhasallegedthatthere
is com plete diversity of the parties,in thathe is a citizen ofeither Illinois or Indiana,and that

Defendantisa citizen ofV irginia.See Dkt.34 at2-3.The Cotu'talso findsthatPlaintiffhasalleged

thatm ore tha11$75,000 is in dispute- the tllreshold would be m ore than satisfied given his


                                                7
allegationsconcenzing the sale ofhisfather'shouse and the otherassetsandproceedsalleged,and

hisclaim thatheisentitledtoanequalshareofsuchproceeds.SeeDkt.34at12-13(!23).
       TheCourtw illtherefore deny Defendant'sm otion to dism iss,becausethe Courtconcludes

that,on tllisrecord,Plaintiff's claim sdtjnotfallwithin theprobate exception.Because the Court
hasdeterm ined thatPlaintiffsclaim satthistim e willnotbe dism issed,the Courtwilln'otim pose

onPlaintiffthesanctionrequestedbyDefendantofalifetimeprefilinginjunction.
              M aliciousRem arks

       TheCourtisempoweredtodismissacasethatisEEmalicious-''28U.S.C.j1915(e)(2)(B).
A complaintismaliciousillnmongotherthings,(sitisapartofalongstand
                                                                'ingpatternofabusive
andrepetitiouslawsuitsoritcontainsdisrespecfulorabusivelanguage.''Owca,
                                                                      çv.Simmons,No.
5:14-cv-26939,2014 WL 5824964,at *2 (S.D.W .Va.Nov.10,2014) (citations omitted)
(emjhasisadded);Crisa? v.Holland,655F.2d 1305,1309(D.C.Cir.1981)(holdingcomplaint
thatO eatensviolencequalifies#smalicious).
       The Courtis deeply troubled by the num efous rem arks ofa m alicious,threatening nature

Plaintiffalleged in hisamended complaint.Plaintiffdescribesa çthatred''between Plaintiffand

Defendanttàatisççexplosiveinnature''andthatçcwillnotendwell,resulting'inaviolentclimax.''
See,e.g.,Dlct.34!!31,33,38,39,47.Theseremarksgobeyondargumentoradvocacyandhave
noplaceinfilingsinfederalcourt.TheCourtwillorderPlaintiffto,withinthirty(30)days,refile
llis am ended com plaintstriking outorredacting a11such references.Failure to do so w illresult

in dism issalofPlaintifpsam ended com plaint.

       TheCourtwillalso orderthepartiesto contacttheCham bersofU .S.M agistrate Judge Joel

HOPPe,Withinten(10)*daysa/erPlaintiffsrefilingofhisamendedcomplaint,toscheduleastatus
conference.Thepartiesshalladdressatthatstatusconference,nmong any oth#rmatferraised by


                                              8




                                                                                                  k
Judge Hoppe,whetherim position ofsanctiqnsorotherm eakuresw ould be appropdate,in view of

Plaintiff sthreatening rem arks.

       TheClerk ofCourtisdirectedto send acertitied copyofthisM emorandllm Opirliontothe

pmies.snteredtusà' dayofMmch,2020.
                                                   .         + A.
                                               N#
                                                j
                                                z)
                                               Sl ROl
                                                 N1 AN K rY
                                                    ltlNi   ,170$
                                                          l1!
                                                            -   SlaArlsja
                                                                        as sjsjajjjcv jtyjigya
                                                                                             ,
                                                                                     .
